Title: To George Washington from Ralph Wormeley, Jr., 12 May 1799
From: Wormeley, Ralph Jr.
To: Washington, George



Dear sir,
Rosegill 12 May 1799

I am about to ask a favour of you, which I think it probable you may refuse, the frequency of applications of this sort having induced

a resolution, on your part, never to comply with any; I mean, “Letters of recommendation”—in June I propose to embark at Norfolk for New York in my way to Boston; my business is to settle my second son as a student at Harvard College Cambridge.
I am not acquainted either with Governor Jay or General Hamilton, both of whom to be introduced to by a medium so respectable as your letter, would do me honour; and, certainly highly gratify me, as it would give me an opportunity of enjoying their company, and their conversation.
At Boston I wish to know Generals Knox & Lincoln, and solicit also Letters to them: you will be so good as to send them by post at your leisure, direct to me Rosegill near Urbanna; Mr Tayloe will not return by Mount Vernon or he would afford a good opportunity of conveying them to me.
Report (too well founded I fear) announces the death of Mr Patrick Henry; he died ’tis said the day after he was elected a delegate to the Assembly: alarmed and indignant at the measures of the majority of the late assembly he offered himself and was elected, and intended to exert all the force of his eloquence to endeavour to change the Temper of the Delegates should that of the present members be similar to that of their predecessors. he is surely a great loss; at this crisis and with this disposition, what mighty good, would not such a man, with his great powers of Oratory and his known character of integrity, have wrought! but alas! he is gone, leaving behind him few who excel him as an Orator, or, as a Patriot.
you will excuse this digression; nothing but it’s being of so interesting a cast would have lead me into it—do me the favour to make my most respectful Compliments to your worthy Lady, and assure yourself that I am with the highest consideration of Esteem & respect, Dear sir Your most obt & most Humble servant

Ralph Wormeley

